Reid S. Moule, J.
This is an application by the petitioner pursuant to CPLR 7510 to confirm an arbitration award made April 12, 1966. The award is in the amount of $4,566.45 and *845provides that disability benefits in the amount of $797.14 are not to be deducted.
The respondent claims that the amount of the disability benefits must be deducted and opposes the application on that ground.
The respondent relies on Condition 5(b)(3) of the MVAIC endorsement to the petitioner’s insurance policy which provides that the arbitrator must deduct: ‘ the amount paid and the present value of all amounts payable on account of such bodily injury under any workmen’s compensation law, exclusive of non-occupational disability benefits.”
While it is clear that workmen’s compensation benefits must be deducted under this provision (Matter of Durant [MVAIC], 15 N Y 2d 408), 1 do not believe that New York State disability benefits should be deducted from the award. The phrase exclusive of non-occupational disability benefits ” excludes New York State disability benefits from the amount to be deducted.
There is a sound basis for different treatment of workmen’s compensation and disability benefits, for while an employee does not contribute toward the cost of his workmen’s compensation coverage, he does towards his disability coverage. The award is confirmed; submit order without costs.